.   .            Case 2:19-cr-00516-WB Document 3 Filed 09/10/19 Page 1 of 4



                             IN THE UNITED STATES DISTRICT COURT

                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    UNITED STATES OF AMERIC

            v.
                                                LE                 CRIMINAL NO. 19-
                                           SE? -1 oim9
    CERTAIN PERSON                                      0
                                                             r!   I,
                                            :t,.. B.',r "MAN, ..,,er"
                                         \<Ac:.           Ovp.C r\<.
                                        -ev---
                                                     ORDER

                    AND NOW, this           / ..O day of           ~~~           019, upon consideration of

    the Government's Motion to Impound Indictment, and accompanying docket papers, and after

    balancing the public right of access to court documents with the government's interest in

    protecting ongoing criminal investigation and protecting against the risk of the defendant fleeing

    prior to arrest in this matter, it is hereby

                                                   ORDERED

    that the within indictment and accompanying docket papers are IMPOUNDED and to be retained

    in the custody of the Clerk of Court until notified by the United States Attorney that the

    defendant has been arrested and the indictment can be unimpounded, except that the Clerk is

    authorized to disclose to the attorney for the government the docket number and district court

    judge assigned to the case, and the attorney for the government is authorized to disclose the

    indictment to the district court judge assigned to the case.        The Clerk of Court is directed to

    make no public docket entry of the sealed documents and motion and order to seal, and to

    provide copies of all sealed documents only to Megan Curran, Special Assistant United States

    Attorney.
         Case 2:19-cr-00516-WB Document 3 Filed 09/10/19 Page 2 of 4



              IT IS FURTHER ORDERED THAT, the Clerk is directeU uj)O!I notice from \he

United States Attorney's office to remove the docket papers hereby impounded and restore the
                                                                     I
same to the public docket.
           Case 2:19-cr-00516-WB Document 3 Filed 09/10/19 Page 3 of 4



                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERIC                  LED
       V                            SEP ,10 1019       CRIMINAL N0.19-            ~   ~,(o
CERTAIN PERSON                    KATE BA M N, Clerk
                                 By _ _ _ oep. Clerk

                           MOTION TO IMPOUND INDICTMENT

               The United States of America, by and through its attorneys, William M.

McSwain, United States Attorney for the Eastern District of Pennsylvania, and Megan Curran,

Special Assistant United States Attorney for the District, moves to impound the within

documents and in support of its Motion states as follows:

               1.       The within indictment, and accompanying docket papers, are documents

which, if made public would jeopardize the government's interest in protecting ongoing criminal

investigation and protecting against the risk of the defendant fleeing prior to arrest in this matter.

               2.       Although the public has a common law right of access to judicial

proceedings and papers, matters relating to protecting an ongoing criminal investigation and

protecting against the defendant fleeing prior to arrest, are traditionally conducted ex parte and in

camera, with deference to the government's determination that the information should be sealed.

                3.      Accordingly, balancing the public's right of access to judicial documents

with the government's interest in not jeopardizing ongoing criminal investigation and in

protecting against the risk of the defendant fleeing prior to arrest in this matter, the government

respectfully requests that the government's Motion be GRANTED. The government further

requests that the Clerk of Court be directed to make no public docket entry of the sealed
.'            Case 2:19-cr-00516-WB Document 3 Filed 09/10/19 Page 4 of 4



     documents and motion and order to seal, and to provide copies of all sealed documents only to

     Megan Curran, Special Assistant United States Attorney. It is further requested that the

     indictment shall be unimpounded upon notice of the United States Attorney that the defendant

     has been arrested.

                                                  Respectfully submitted,

                                                  WILLIAM M. McSWA~N
                                                  United States Attorney




                                                  MEGANRRAN
                                                  Special Assistant United States Attorney
